552 So. 2d 1194 (1989)
STATE of Florida, Appellant,
v.
Thomas C. FOLSOM, Appellee.
No. 88-2377.
District Court of Appeal of Florida, Fifth District.
November 30, 1989.
Robert A. Butterworth, Atty. Gen., Tallahassee and Colin Campbell, Asst. Atty. Gen., Daytona Beach, for appellant.
James B. Gibson, Public Defender and Kenneth Witts, Asst. Public Defender, Daytona Beach, for appellee.
GOSHORN, Judge.
In 1984, Thomas Clifton Folsom pled nolo contendere to two separate counts of lewd and lascivious assault. The trial court sentenced him to 6 years in the Department of Corrections on the first count and placed him on 3 years' consecutive probation on the second. Folsom served his prison term. He began his term of probation and subsequently admitted to violating it. The trial court then sentenced Folsom within the guidelines to 10 years in the Department of Corrections, allowing credit for the 6 years' incarceration previously served on the first sentence. The State appeals this allowance of credit for time served on the prior sentence against a separate and distinct consecutive sentence. The State is correct and we reverse. See State v. Rodgers, 540 So. 2d 872 (Fla. 4th DCA 1989).
REVERSED and REMANDED for the entry of a corrected sentence.
COBB and HARRIS, JJ., concur.